 



Exhibit 10.3

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
[20_] YEAR-END RESTRICTED STOCK AWARD

This Award Agreement sets forth the terms and conditions of the [20   ] Year-End
Award (this “Award”) of Restricted Shares granted to you under The Goldman Sachs
Amended and Restated Stock Incentive Plan (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award.

(a) Form of Award. This [20   ] Year-End Award is made up of Restricted Shares
(“[20   ] Year-End Restricted Shares”) in the number specified on your Award
Statement. A Restricted Share is a share of Common Stock (a “Share”) delivered
under the Plan that is subject to certain transfer restrictions and other terms
and conditions described in this Award Agreement and the stock power in the form
attached to the Award Agreement (“Stock Power”).

(b) Certain Conditions Precedent. Your [20   ] Year-End Restricted Shares are
expressly conditioned on your executing the related signature card and Stock
Power and returning them to the address designated on the signature card and/or
by the method designated on the signature card by the date specified. unless
otherwise determined by the Committee, your failure to meet these conditions
will result in the cancellation of your [20   ] Year-end restricted stock Award.
Your [20   ] year-end restricted stock Award is subject to all terms, conditions
and provisions of the Plan and this Award Agreement, including, without
limitation, the arbitration and choice of forum provisions set forth in
Paragraph 14. By executing the Stock Power and the related signature card
(which, among other things, opens the custody account referred to in
Paragraph 3(b) if you have not done so already) you will have confirmed your
acceptance of all of the terms and conditions of this Award Agreement.

3. Vesting; Date of Grant of [20   ] Year-End Restricted Shares.

(a) Vesting. You shall be Vested in the number or percentage of your [20   ]
Year-End Restricted Shares specified next to such Vesting Date on the Award
Statement (which may be rounded to avoid fractional Shares). Except as provided
in this Paragraph 3 and in Paragraphs 4, 5, 6, 7, 11 and 12, you shall become
Vested in your remaining Year-End Restricted Shares in the number or percentage
of [20   ] Year-End Restricted Shares specified next to the relevant Vesting
Date on the Award Statement (which may be rounded to avoid fractional Shares).
While continued active Employment is not required in order for your [20   ]
Year-End Restricted Shares that are or become Vested to become fully
transferable without risk of forfeiture, all other terms and conditions of this
Award Agreement (including the Transfer Restrictions described in
Paragraph 3(c)) shall continue to apply to such Vested [20   ] Year-End
Restricted Shares, and failure to meet such terms and conditions may result in
the forfeiture of all of your rights in respect of the [20   ] Year-End
Restricted Shares and their return to GS Inc. and the cancellation of this
Award.

 



--------------------------------------------------------------------------------



 



(b) Date of Grant. The date on which your [20   ] Year-End Restricted Shares
will be granted and on which you shall become the record owner of the [20   ]
Year-End Restricted Shares, subject to the conditions of this Award Agreement,
will be as stated on your Award Statement. Except as provided in this
Paragraph 3 and in Paragraphs 2, 8, 11 and 12, the [20   ] Year-End Restricted
Shares shall be delivered to a custody account approved by the Firm in
accordance with the Signature Card and shall be subject to the Transfer
Restrictions described in Paragraph 3(c).

(c) Transfer Restrictions. Except as provided in Paragraphs [3(d)][3(e)], 4, 8,
and 11, until the date specified on your Award Statement as the “Transferability
Date”: (i) your [20   ] Year-End Restricted Shares shall not be permitted to be
sold, exchanged, transferred, assigned, pledged, hypothecated, fractionalized,
hedged or otherwise disposed of (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily by you (the “Transfer
Restrictions”), and any purported sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge or other disposition in violation of the
Transfer Restrictions shall be void; and (ii) if and to the extent your [20   ]
Year-End Restricted Shares are certificated, the certificates representing your
[20   ] Year-End Restricted Shares shall bear a legend specifying that your
[20   ] Year-End Restricted Shares are subject to the restrictions described in
this Award Agreement and Stock Power, and GS Inc. in any case may advise its
transfer agent to place a stop order against any transfer of your [20   ]
Year-End Restricted Shares not in compliance with such Transfer Restrictions.
Within 30 Business Days after the Transferability Date (or any other date
described herein that the Transfer Restrictions are removed), GS Inc. shall
take, or shall cause to be taken, such steps as may be necessary to remove the
Transfer Restrictions in respect of any of your [20   ] Year-End Restricted
Shares that have not been previously forfeited.

[(d) Escrow. Pending receipt of any consents deemed necessary or appropriate by
the Firm, your [20   ] Year-End Restricted Shares initially may be delivered
into an escrow account meeting such terms and conditions as may be determined by
the Firm. Any such escrow arrangement shall, unless otherwise determined by the
Firm, provide that (i) the escrow agent shall have the exclusive authority to
vote such Shares while held in escrow and (ii) dividends paid on Shares held in
escrow may be accumulated and shall be paid as determined by GS Inc. in its
discretion. By accepting your [20   ] Year-End Award, you have agreed to execute
such documents and take such steps as may be deemed necessary or appropriate by
the Firm to establish and maintain any such escrow account.]

[(d)][(e)]  Death. Notwithstanding any other provision of this Award Agreement,
if you die prior to the Transferability Date with respect to your [20   ]
Year-End Restricted Shares, any portion of such [20   ] Year-End Restricted
Shares not then Vested, shall Vest and, as soon as practicable after the date of
death and after such documentation as may be requested by the Committee is
provided to the Committee, the Transfer Restrictions then applicable to your
[20   ] Year-End Restricted Shares shall be removed.

4. Termination of Employment. Unless the Committee determines otherwise, and
except as provided in Paragraphs [3(d)][3(e)], 7, 8 and 11, if your Employment
terminates for any reason or you otherwise are no longer actively employed with
the Firm: (i) the Transfer Restrictions shall continue to apply to your Vested
[20   ] Year-End Restricted Shares until the Transferability Date in accordance
with Paragraph 3(c) hereof and (ii) you immediately shall forfeit all of your
rights in respect of your [20   ] Year-End Restricted Shares that had not yet
become Vested immediately prior to your termination of Employment, and any such
[20   ] Year-End Restricted Shares immediately shall be returned to GS Inc.

5. Forfeiture of [20   ] Year-End Restricted Shares. Unless the Committee
determines otherwise, and except as provided in Paragraphs 7 and 8, your rights
in respect of all of your [20   ] Year-End Restricted Shares (whether or not
Vested) shall immediately be forfeited, such Shares

2



--------------------------------------------------------------------------------



 



immediately shall be returned to GS Inc and this Award immediately shall be
cancelled, if, before the Transferability Date:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 14 or Section 3.17
of the Plan;

(ii) any event that constitutes Cause has occurred;

(iii) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (D) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise;

(iv) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. On the Transferability Date, you shall be deemed to have
represented and certified that you have complied with all the terms and
conditions of the Plan and this Award Agreement;

(v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party; or

(vi) as a result of any action brought by you, it is determined that any of the
terms or conditions for the expiration of the Transfer Restrictions with respect
to this Award are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.

6. Repayment and Forfeiture. The provisions of Section 2.5.2 of the Plan (which
require Award recipients to repay to the Firm the value of [20   ] Year-End
Restricted Shares that Vest, without reduction for related withholding tax, if
the Committee determines that all terms and conditions of this Award Agreement
were not satisfied) shall apply to this Award, except that if the condition that
was not satisfied would have resulted in the Transfer Restrictions not being
removed, then the Fair Market Value of the Shares shall be determined as of the
Transferability Date (or any earlier date that the Transfer Restrictions were
removed).

7. Extended Absence, Retirement and Downsizing.

(a) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 7(b), in the event of the termination of your Employment (determined
as described in Section 1.2.19 of the Plan) by reason of Extended Absence or
Retirement, the condition set forth in Paragraph 4 shall be waived with respect
to any [20   ] Year-End Restricted Shares that had not been forfeited and had
not yet become Vested immediately prior to such termination of Employment (as a
result of which such [20    ] Year-End Restricted Shares shall become Vested),
but all other conditions of this Award Agreement shall continue to apply.

3



--------------------------------------------------------------------------------



 



(b) Without limiting the application of Paragraph 5, you shall forfeit
immediately all of your rights in respect of your [20   ] Year-End Restricted
Shares that become Vested in accordance with Paragraph 7(a) (and such Shares
shall be returned to GS Inc and this Award cancelled), if prior to the original
Vesting Date with respect to such [20   ] Year-End Restricted Shares, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise. Notwithstanding the foregoing, unless otherwise determined by the
Committee in its discretion, this Paragraph 7(b) will not apply if your
termination of Employment by reason of Extended Absence or Retirement is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”

(c) Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4 shall be waived with
respect to your [20   ] Year-End Restricted Shares that had not been forfeited
and had not yet become Vested immediately prior to such termination of
Employment (as a result of which such [20   ] Year-End Restricted Shares shall
become Vested), but all other conditions of this Award Agreement shall continue
to apply. Whether or not your Employment is terminated solely by reason of a
“downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”

8. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event a Change in Control shall occur and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, all of your [20   ] Year-End Restricted Shares
that had not been forfeited shall be deemed Vested and all Transfer Restrictions
and risks of forfeiture with respect to your [20   ] Year-End Restricted Shares,
whether or not Vested, shall be removed.

9. Dividends. [Except as provided in Paragraph 3(d), y] [Y]ou shall be entitled
to receive on a current basis any regular cash dividend paid by GS, Inc. in
respect of your [20   ] Year-End Restricted Shares that have not been forfeited,
whether or not then Vested.

10. Tax Withholding; Election Under Code Section 83(b).

(a) The delivery of Shares and the removal of the Transfer Restrictions are
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan.

4



--------------------------------------------------------------------------------



 



(b) You acknowledge, understand and agree that:

(i) With respect to the [20   ] Year-End Restricted Shares, you may file an
election with the Internal Revenue Service within 30 days of the grant of your
[20   ] Year-End Restricted Shares, electing pursuant to Section 83(b) of the
Code to be taxed currently on the fair market value of your [20   ] Year-End
Restricted Shares on the Date of Grant. This will result in your recognition of
taxable income on the Grant Date equal to such fair market value (but will not
affect the Vesting of your [20   ] Year-End Restricted Shares or the removal of
the Transfer Restrictions). Absent such an election, you will measure and
recognize taxable income at the times on which your [20   ] Year-End Restricted
Shares become Vested. You are strongly encouraged to seek the advice of your own
tax consultant in connection with this Award and the advisability of filing an
election under Section 83(b) of the Code. A form of election under Section 83(b)
is attached for your reference as Exhibit A.

(ii) Any taxes paid as a result of the filing of the Section 83(b) election
might not be recovered if any [20   ] Year-End Restricted Shares are forfeited
pursuant to the provisions of this Agreement.

(iii) It is your sole responsibility and not that of the Firm to timely file any
election under Section 83(b) of the Code, even if you request that the Firm or
its representative make a filing on your behalf (although the Firm may agree to
make this filing on your behalf).

(iv) You will notify the Firm within 10 days of filing any such election.

11. Certain Additional Terms, Conditions and Agreements.

(a) If you are or become a Managing Director, your rights in respect of the
[20   ] Year-End Restricted Shares are conditioned on your becoming a party to
any shareholders’ agreement to which other similarly situated employees of the
Firm are a party.

(b) Your rights in respect of your [20   ] Year-End Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.

(c) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

(d) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your [20   ] Year-End Award in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, unless otherwise determined by the Firm, you understand and
agree that you shall be responsible for all costs and other fees or expenses
associated with your [20   ] Year-End Award, including, without limitation, such
custodial costs or other fees or expenses in connection with the sale of Shares
delivered to you hereunder.

5



--------------------------------------------------------------------------------



 



(e) In addition to the legend specified under Paragraph 3(c), GS Inc. may affix
to Certificates representing Shares issued pursuant to this Award Agreement any
legend that the Committee determines to be necessary or advisable (including to
reflect any restrictions to which you may be subject under a separate agreement
with GS Inc.). GS Inc. may advise the transfer agent to place a stop order
against any legended Shares.

(f) Without limiting the application of Paragraph 5, if:

(i) your Employment with the Firm terminates solely because you resigned to
accept employment at a governmental agency, self-regulatory organization, or
other employer and as a result of such new employment the Firm determines that
your continued holding of your [20   ] Year-End Restricted Shares would violate
standards of ethical conduct applicable to you (“Conflicted Employment”); or

(ii) following your termination of Employment other than described in Paragraph
11(f)(i), you notify the Firm that you have accepted or intend to accept
Conflicted Employment at a time when you continue to hold [20   ] Year-End
Restricted Shares that are Vested but are still subject to Transfer
Restrictions;

then, in the case of Paragraph 11(f)(i) above, the condition set forth in
Paragraph 4 shall be waived with respect to any [20   ] Year-End Restricted
Shares you then hold that had not yet become Vested or been forfeited (as a
result of which such [20   ] Year-End Restricted Shares shall become Vested)
and, in the cases of Paragraph 11(f)(i) and 11(f)(ii) above, all Transfer
Restrictions and all forfeiture provisions related to all Vested [20   ]
Restricted Shares shall be removed, in each case as soon as practicable after
the Committee has received satisfactory documentation relating to your
Conflicted Employment. Notwithstanding anything else herein, the [20   ]
Restricted Shares shall become Vested and/or transferable as a result of this
Paragraph only at such time and if and to the extent as would not result in the
imposition of any additional tax under Section 409A of the Code.

12. Right of Offset. The Firm may exercise its right of offset under Section 3.4
of the Plan by conditioning the removal of the Transfer Restrictions on your
satisfaction of your obligations to the Firm in a manner deemed appropriate by
the Committee, including by the application of some or all of your [20   ]
Year-End Restricted Shares.

13. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided, further, that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

14. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND AND
AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION
3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND
WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.

6



--------------------------------------------------------------------------------



 



15. Non-transferability. Except as otherwise may be provided by the Committee,
and without limiting Paragraph 3(c) hereof, the limitations on transferability
set forth in Section 3.5 of the Plan shall apply to this Award. Any purported
transfer or assignment in violation of the provisions of this Paragraph 15 or
Section 3.5 of the Plan shall be void.

16. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

                  THE GOLDMAN SACHS GROUP, INC.
 
           
 
  By:        
 
  Name:   [Name]    
 
  Title:   [Title]    

7



--------------------------------------------------------------------------------



 



[ATTACHMENT]

STOCK POWER

[Name of grantee] hereby assigns and transfers unto The Goldman Sachs Group,
Inc. (“GS, Inc.”) restricted shares of common stock of GS, Inc., par value $0.01
per share, on the books of GS, Inc. represented by Certificate No.    herewith
and does hereby irrevocably constitute and appoint [ l ] attorney to transfer
said stock certificate on the books of GS, Inc. with full power of substitution
in the premises.

Dated:                    , [20__]

         
 
       
 
  [Name of grantee]    

          IN THE PRESENCE OF:    
 
       
 
             
 
       
Name:
       
 
       
 
       
Dated:
       
 
       

8



--------------------------------------------------------------------------------



 



EXHIBIT A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

Pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, and
Treasury Regulation 1.83-2, the undersigned taxpayer hereby elects to include in
taxpayer’s gross income or alternative minimum taxable income, as the case may
be, the excess, if any, of the fair market value of the Property (as hereinafter
defined) at the time of transfer over the amount the taxpayer paid for such
Property. The following information is furnished in accordance with Treasury
Regulation Section 1.83-2(e).



1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

         
 
  Name of Taxpayer:   Spouse:
 
       
 
  Address:    
 
       
 
  Social Security No. of Taxpayer   Spouse:



2.   The property with respect to which the election is made (the “Property”) is
                    shares of the Common Stock of The Goldman Sachs Group, Inc.
(the “Company”).   3.   The election is made for the 20      calendar year with
respect to the Property. The date on which the property was transferred is [ l,
20     ].   4.   The Property is subject to the following restrictions: the
Shares may not be transferred and may be forfeited if the Taxpayer ceases to be
employed by the Company under certain circumstances. These restrictions lapse
upon the satisfaction of certain conditions contained in the relevant agreement.
  5.   The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such Property is: $                                        .   6.   The
amount (if any) paid for the Property was
$                                        .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described Property. The undersigned understands that the foregoing
election may not be revoked except with the consent of the Commissioner.

             
Dated:
           
 
           
 
          Taxpayer

The undersigned spouse of taxpayer joins in this election.

             
Dated:
           
 
           
 
          Spouse

9